Case 19-12751-amc         Doc 14 Filed 07/08/19 Entered 07/08/19 09:04:35           Desc Main
                                Document      Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Sierra L. McMonagle         aka    Sierra Chapter: 13
       Lessing McMonagle
                                                   Bankruptcy No.: 19-12751-amc
                              Debtor               11 U.S.C. § 362

MTGLQ Investors, L.P.
                                         Movant
                        vs.
Sierra L. McMonagle aka Sierra Lessing
McMonagle
                                         Debtor
                        and
William C. Miller, Esq.
                                         Trustee
                              RESPONDENTS


  OBJECTIONS OF MTGLQ INVESTORS, L.P. TO CONFIMATION OF DEBTOR`S'
                    PROPOSED CHAPTER 13 PLAN
       MTGLQ Investors, L.P., by and through its undersigned attorney, Sarah K. McCaffery,
Esquire, hereby objects to the confirmation of the Debtor`s proposed Chapter 13 Plan for the
following reasons:
       1.     The pre-Petition arrears owed to MTGLQ Investors, L.P. are understated on
              Debtor`s proposed 13 Plan as $57,558.43.         The pre-Petition arrears owed to
              MTGLQ Investors, L.P. are $60,740.61, which is set forth on its Proof of Claim
              that has been filed with this Court. Accordingly, the 13 Plan does not properly
              address the pre-Petition claim of MTGLQ Investors, L.P.. See 11 U.S.C. Sec.
              1325(a)(5).
       2.     Based on the information provided by Debtor in Schedules I and J, Debtor does
              not have sufficient monthly income to pay the correct amount of the pre-petition
              arrears of MTGLQ Investors, L.P. over a sixty (60) month period. Accordingly,
              Debtor`s proposed Chapter 13 Plan is not financially feasible. See 11 U.S.C. Sec.
              1325(a)(6).




00630-4/JHB
Case 19-12751-amc      Doc 14     Filed 07/08/19 Entered 07/08/19 09:04:35 Desc Main
                                 Document       Page 2 of 2
       3.     Debtor need(s) to have an additional $53.03 per month in order to pay the arrears
              of MTGLQ Investors, L.P. only, over a sixty (60) monthly period. There is
              absolutely no indication or evidence from Debtor`s Schedules that she/he/they has
              the ability to obtain such additional income. Accordingly, Debtor`s proposed
              Chapter 13 Plan is not financially feasible. See 11 U.S.C. Sec. 1325(a)(6).
       4.     Due to all of the defects in the Debtor`s proposed Chapter 13 Plan, as aforesaid,
              such Plan could not have been proposed in good faith.         See 11 U.S.C. Sec
              1325(a)(7).

       WHEREFORE, MTGLQ Investors, L.P. prays that its objections be sustained and that
confirmation of Debtor`s Chapter 13 Plan be denied.
                                            Respectfully submitted,

                                             /s/ Sarah K. McCaffery
                                            Richard M. Squire, Esq.
                                            M. Troy Freedman, Esq.
                                            Sarah K. McCaffery, Esq.
                                            Chandra M. Arkema, Esq.
                                            One Jenkintown Station, Suite 104
                                            115 West Avenue
                                            Jenkintown, PA 19046
                                            215-886-8790
                                            215-886-8791 (FAX)
                                            rsquire@squirelaw.com
                                            tfreedman@squirelaw.com
                                            smccaffery@squirelaw.com
                                            carkema@squirelaw.com
                                            Attorney for the Objecting Party
Dated: July 8, 2019




00630-4/JHB
